Citation Nr: 0816771	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a left hip disability, 
to include as secondary to service connected right foot and 
ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1988.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Winston-Salem RO.  In December 
2003, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the record.  
In July 2004 and April 2007, the case was remanded for 
additional development.  The veteran had also appealed a 
denial of service connection for pes planus.  An October 2007 
rating decision granted service connection for pes planus; 
hence, that matter is not before the Board.


FINDING OF FACT

A left hip disability was not manifested in service; left hip 
arthritis was not manifested in the first postservice year; 
and a preponderance of the evidence is against a finding that 
the veteran's current left hip disability is related to his 
service or to his service-connected right ankle and right 
foot disabilities.


CONCLUSION OF LAW

Service connection for a left hip disability, to include as 
secondary to service connected right ankle/foot disabilities 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.07, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim (to 
include ratings assigned and effective dates of awards).  

An October 2001 letter (prior to the RO's initial 
adjudication of this claim) informed the veteran of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
September and December 2004  and July 2007 correspondence 
advised him to submit relevant evidence in his possession and 
notified him of disability ratings and the effective dates of 
awards.  

A January 2003 statement of the case (SOC) and supplemental 
SOCs (SSOCs) in December 2004 and October 2007 outlined the 
regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and the basis for the denial of the claim.  While 
complete notice was not provided prior to the initial 
adjudication of this claim, it does not affect the essential 
fairness of the adjudication.  The veteran has received all 
critical notice, and has had ample opportunity to participate 
in the process (i.e., respond and/or supplement the record) 
after notice was given.  An October 2007 SSOC readjudicated 
the matter after all critical notice was given.  The veteran 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.

The RO has obtained all relevant, available medical records 
identified by the veteran, and arranged for the veteran to be 
examined.  VA's duty to assist is met.   Accordingly, the 
Board will address the merits of these claims.

II. Factual Background

The veteran's service medical records (SMRs), including his 
service separation examination report, are silent for left 
hip complaints, findings, or diagnosis.  The musculoskeletal 
system was normal on clinical evaluation at separation.  

A December 1999 private treatment record notes the veteran 
sought treatment, in part for left hip pain.  He reported 
that six months earlier he fell while cutting grass and that 
the incident seemed to irritate his left hip.  He complained 
of pain that traveled down into his calf.  X-rays of the left 
hip revealed very minimal acetabular sentinel spurring but no 
significant degenerative disease was seen.  The diagnosis was 
left hip pain of uncertain cause.  An MRI showed subtle 
evidence of labral injury that may have occurred from his 
fall six months earlier.  In January 2000, the veteran had 
similar complaints of left hip pain.  The diagnosis was left 
hip pain, probably secondary to early degenerative joint 
disease, aggravated by excess weight.  In March 2000, the 
impression was left hip osteoarthritis.

On October 2002 VA hip examination, the veteran reported that 
in recent years he had developed left hip pain that he 
attributed to favoring his right ankle or foot.  It was noted 
that his claims folder was reviewed.  The diagnosis was left 
hip degenerative disease with spurring.  The physician opined 
that there was no etiologic relationship between the 
veteran's left hip disability and his right foot injury, 
which was stable.  He was not putting undue strain on the hip 
from ordinary walking and his left hip degenerative changes 
caused left hip symptoms without invoking aggravation or 
being caused by the "service-connected" right foot injury.  
On December 2003 MRI of the left hip it was noted that an 
underlying fracture or possible loose fragment could not be 
excluded.  Degenerative changes were appreciated.  

During the December 2003 Travel Board hearing, the veteran 
related his left hip disability to right foot problems.  He 
recalled an incident when he was mowing the lawn and his foot 
gave way, causing him to fall on his hip.  He also claimed 
that he injured his hip playing football in service.

On January 2005 VA joints examination, the veteran's claims 
file was reviewed.  He had no new left hip complaints.  He 
reported that he used a cane whenever he was outside of the 
house or had to walk any distance.  (It was noted that he did 
not bring a cane with him to the examination.)  The diagnosis 
was left hip degenerative joint disease.  The examiner noted 
that the veteran did not have any hip problems in service, 
and nothing pertinent was noted on separation physical 
examination.  The earliest documentation of a left hip 
disability is a 2000 record that notes the veteran had only 
been having a problem for a short time.  He opined that the 
veteran's left hip problem was not related to his service 
connected right ankle and foot problems.  

On July 2007 VA joints examination, it was noted that the 
veteran's claims file was reviewed.  He reported that he had 
hip problems since he played football in the 1960s, 1970s, 
and 1980s.  The earliest evidence the examiner found of a hip 
problem was in 1999.  The veteran initially indicated that he 
could walk 100 yards before stopping then changed his 
statement to indicate that he could only walk 20 feet without 
stopping.  The examiner noted that there was no evidence of 
any significant problem with weight alteration.  The 
diagnosis was left hip degenerative joint disease.  The 
examiner opined that there was no evidence that the veteran's 
left hip disability was caused or aggravated by his right 
foot or ankle disability.  The examiner noted that there was 
no evidence of any problems in service that would have caused 
the veteran's left hip problems.  




III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptoms after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  If arthritis is 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
shall also be granted for any disability which is proximately 
due to, the result of, or (for the degree of aggravation 
only) aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A left hip injury or disability was not noted in service, to 
include on clinical evaluation on service separation 
examination.  Consequently, service connection for such 
disability on the basis that it became manifest in service 
and persisted is not warranted.  Although the veteran has 
testified that he injured his left hip playing football in 
service, his SMRs are silent for such injury.  And inasmuch 
as left hip arthritis was not manifested in the first 
postservice year, service connection for such hip pathology 
on a presumptive basis under 38 U.S.C.A. § 1112 is not 
warranted.  Notably, a lengthy time interval between service 
and the initial postservice clinical notation of complaints 
or symptoms associated with a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  Here, the first notation of a 
left hip problem was in December 1999, more than 10 years 
after the veteran's discharge from service (and following 
intercurrent postservice injury).

Furthermore, there is no competent evidence that relates the 
veteran's current left hip disability to any event in service 
or to a service-connected disability.  October 2002, January 
2005, and July 2007 VA examiners, each, opined that the left 
hip disability was unrelated to the veteran's service, and 
unrelated to the veteran's service connected right foot/ankle 
disability.  There is no competent (medical opinion) evidence 
to the contrary.  

Specifically regarding the veteran's proposed secondary 
service connection theory of entitlement to the benefit 
sought, there are three threshold requirements that must be 
met to establish secondary service connection.  There must be 
: 1.) Competent evidence of a medical diagnosis of the 
disability for which service connection is sought; 2.) a 
disability which is already service connected; and 3.) 
competent evidence that establishes that the disability for 
which service connection is sought was caused or aggravated 
by the service-connected disability.  Here, only the first 
two of those requirements are met.  Degenerative joint 
disease of the left hip is diagnosed and right ankle and foot 
disabilities are service connected.  However, there is no 
competent (medical) evidence that even suggests that the 
service-connected right foot and right ankle disabilities may 
have caused or aggravated the veteran's left hip disability.  
As was noted above, VA examiners have rejected the veteran's 
theory that his left hip disability is due to an altered gait 
stemming from his service-connected right ankle or foot 
disabilities; they did not find substantial gait alteration.  
The examiners are competent and their opinions are 
persuasive.  Because he is a layperson, the veteran's own 
belief that his left hip disability is related to service or 
to his service-connected disabilities is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

A preponderance of the evidence is against the claim of 
service connection for a left hip disability to include as 
secondary to the veteran's service connected right foot and 
right ankle disabilities.  Accordingly, the claim must be 
denied.


ORDER

Service connection for a left hip disability, to include as 
secondary to service-connected right foot and right ankle 
disabilities, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


